DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a non-provisional application with no claim of priority.    
	Claims 1 – 20 are pending.
Claim Rejections – 35 USC § 101

2.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A.	Rejection Based on Abstract Idea
Claims 1 - 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
B.	Statutory Categories
Independent Claim 1 is an apparatus claim and it recites various hardware components such as a “non-transitory CRM” and a “processor.”  This claim therefore falls into the category of machine/manufacture.  Claim 12 is method claim and therefore falls into the category of a “process.”   Claim 18 is a non-transitory CRM claim and therefore also falls into the category of machine/manufacture.

C.	The Claim Recites an Abstract Idea
Claim 1 is illustrative of the rejection of all claims.
Claim 1 recites the limitation:
“access first Information Technology Service Management (ITSM) information of a first ITSM system; determine, based on the first ITSM information: a routing model that specifies a target recipient that is to resolve a first type of ticket; and/or a knowledge base comprising a plurality of resolutions or documentation

5;”

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  
That is, other than reciting such a “processor” or “medium,” nothing in the quoted limitations preclude the step from practically being performed in the mind. For example, the claim reads on a human “sensing” that a restroom needs service – by way of smell, or sight, or sound.  The claim also reads on a human mind which is a “knowledge base.”  The human mind also provides information services by remembering things, recognizing situations, and taking certain actions.  In this case, a human how certain requests for information have been routed before – e.g. a human can easily store/remember a “routing model” in his or her head – and then route similar requests in the future according to the way things were done in the past.  Thus, one can easily and mentally remember how requests were routed in the past and continue to route them that way in the future.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
D.	The Claim Does Not Integrate the Abstract Idea into a Practical Application
Moreover, this judicial exception is not integrated into a practical application. The possible “additional limitations” recited in the Claim that must be considered are as follows:
An apparatus comprising: a processor; and a non-transitory computer readable medium
access first Information Technology Service Management (ITSM) information of a first ITSM system; 
determine, based on the first ITSM information: a routing model that specifies a target recipient that is to resolve a first type of ticket; 
a knowledge base comprising a plurality of resolutions or documentation; 
learn then store the routing model and/or the knowledge base in a second ITSM system.
	Other than a broad recitation of “routing model” or “system,” no additional computer components are mentioned in these limitations, and those quoted above are recited at a high level of generality.  No other particular computer functions or computer component interactions within this system are recited.  “Learning” is a human mental function, as noted above, as is “storing” which is remembering.
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  In fact, there are very few computerized system components or functions recited.  Thus, these limitations fail to recite with specificity any technical function or any improvement to the functioning of the computer system itself – if any.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only an outcome or a result – using a routing model to route service requests -  to one claiming a specific way of achieving that outcome or result.
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.
E.	Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  The other independent claims are, likewise, ineligible for the same reasons as they are virtually identical to this claim.
F.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
Similarly, Claim 2 recites the same abstract idea as Claim 1 by virtue of its dependency on Claim 1.  Like Claim 1, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 2 merely recites the abstract concept of training a model.
Claim 3 merely recites the abstract concept of retraining a model. 
Claim 4 merely recites the abstract concept of updating a knowledge base.
Claim 5 merely recites the abstract concept of routing a ticket.
Claim 6 merely recites the abstract concept of updating a knowledge base.
Claim 7 merely recites the abstract concepts of not importing information.
Claim 8 merely recites the abstract concepts of containerized services.
Claim 9 merely recites the abstract concept of a request for service.
Claim 10 merely recites the abstract concept of routing a request for service.
Claim 11 merely recites the abstract concept of a standalone apparatus.
Claims 12 - 20 are virtually identical to various of the aforementioned claims and are ineligible for the same reasons as set forth above.  
None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea.   
Thus, Claims 1 - 20 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2017/0372231 to Ghatage et al. (hereinafter “Ghatage”) in view of U.S. Patent Publication No. 2020/0304571 to Ranjan et al. (hereinafter “Ranjan”).

Ghatage is directly on point with the claimed invention and in the exact same field of endeavor – using machine learning to route service requests in an IT environment.  The title is:  Learning based routing of service requests.  The Abstract reads as follows:
“Techniques are described for routing service requests in a computer-implemented service environment. A received service request may be initially analyzed to determine a priority of the request. In some implementations, one or more actions may be automatically performed to provide an initial response to the requester. The text of the request may be analyzed to automatically determine a category of the request. In some implementations, a classification engine may determine the category of the request through use of a classification model that has been trained using one or more machine learning (ML) techniques and/or that employs Natural Language Processing (NLP). Based on the category, the request may be routed to agent(s) for handling. Routing may include generating a ticket that includes the request, the category, the priority, and/or other information, and the ticket may be provided to the appropriate agent(s) through a ticketing service.”  (emphasis added)  

Thus, Ghatage teaches that machine learning (“ML”) can be used in an IT environment to route service requests according to generated tickets.  
Furthermore, a particularly salient teaching of Ghatage is as follows:
“[0003] Implementations of the present disclosure are generally directed to routing service requests. More specifically, implementations are directed to routing service requests in a computer-implemented service environment using an engine and/or a model that is trained through machine learning.
[0004] In general, innovative aspects of the subject matter described in this specification can be embodied in methods that include operations of: receiving a request that indicates an issue to be resolved; determining at least one category of the request by applying a classification model to text data of the request, the classification model developed using at least one machine learning (ML) algorithm; determining at least one agent for resolving the issue, the at least one agent determined based at least partly on the at least one category of the request; and communicating the request to at least one agent.
[0005] Implementations can optionally include one or more of the following features: the operations further include performing at least one action in response to the request, the at least one action determined by applying at least one rule to the text data of the request; the operations further include determining a priority of the request based at least partly on the text data of the request; the operations further include communicating the priority of the request to the at least one agent; the priority is further based on at least one characteristic of a requestor who submitted the request; the operations further include conditionally performing at least one action in response to the request based at least partly on the priority of the request, the at least one action determined by applying at least one rule to the text data of the request; the request is received as one or more of an email, a text message, or form data; the text data is included in the request; the request is received as audio data; the text data is generated by applying speech-to-text (STT) analysis to the audio data; the operations further include determining at least one natural language of the request; the at least one agent is determined further based on the at least one natural language; the operations further include providing historical data including previous requests and at least one category determined for each of the previous requests; the operations further include developing the classification model using the historical data through application of the at least one ML algorithm; and/or the classification model is further developed using Natural Language Processing.”  (emphasis added) 

These teachings are particularly useful in an IT environment, such as the claimed IT service management (ITSM) system:

“[0016] Implementations employ a ML-based model for routing request(s). Implementations may be used in various types of service environments for routing various types of requests. For example, implementations may operate within an information technology (IT) service environment to route requests that describe problem(s) and/or issue(s) with computer hardware, computer software, computer system management, data storage, networking, account management, and/or other types of IT issues. As another example, implementations may operate within a business or other organization to route requests related to sales, shipments, invoices, customer service, and so forth. In general, implementations may be employed within any suitable type of service environment in which different requests may be routed to different agents, or teams of agents, for resolution.”  (emphasis added) 

As noted above, Ghatage teaches that historical “tickets” and their resolutions are used to train the routing model, as depicted in Fig. 3 below:

    PNG
    media_image1.png
    685
    635
    media_image1.png
    Greyscale

As noted above in steps 308 and 310, Ghatage teaches that the resolution of subsequent requests can be used to “refine” the mode i.e. retrain the model.  See the specification at [00431] – [0045] for further details describing the functions illustrated in this figure. 

Therefore, with regard to Claim 1, Ghatage teaches:
1. An apparatus comprising: a processor; and a non-transitory computer readable medium on which is stored instructions that when executed by the processor, cause the processor to:  (See at least Abstract and Fig. 5)
access first Information Technology Service Management (ITSM) information of a first ITSM system;  (See at least [0042].  As to the “first” ITSM system, the service management system 108 of Fig. 1 is considered to constitute the recited “first” system prior to the implementation of the described ML routing model.)

determine, based on the first ITSM information: a routing model that specifies a target recipient that is to resolve a first type of ticket; and/or  (See at least [0042] – [0045].)

a knowledge base comprising a plurality of resolutions or documentation; and (See at least [0028], [0053], and [0039], wherein the knowledge or expertise of “agents” is considered to constitute the recited “knowledge base.”)

learn then store the routing model and/or the knowledge base in a second ITSM system.  (See at least [0045] and [0043] relating to learning and storing.  As to the “second” ITSM, the system 108 of Fig. 1 – following the implementation of the routing model – is considered to constitute the recited “second” system.)

Therefore, Ghatage appears to teach the basic limitations of Claim 1.  However, one may argue that the broadest reasonable interpretation requires some type of “migrating” to a second computing platform.  Thus, out of an abundance of caution, and subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitation, Ranjan is applied for its teachings relating to migrating computing resources to a another platform, such as the “cloud.”  
Ranjan is in the exact same field of endeavor as Ghatage and the claimed invention – IT service management.  It’s title is:  Automated information technology (it) portfolio optimization.  An important teaching of Ranjan is as follows:
“0003] The shortcomings of the prior art are overcome, and additional advantages are provided, through the provision, in one aspect, of a method. The method includes, for instance: collecting, by one or more processor, inputs from one or more information technology (IT) service systems, where the inputs include one or more service level agreements (SLAs), one or more SLA invoices corresponding to the one or more SLAs, one or more underpinning contracts (UCs), and one or more UC invoices; extracting, by the one or more processor, information on one or more IT services and one or more IT resources corresponding to an IT service of the one or more IT services from the inputs, where an IT service system of the one or more IT service systems provisions the IT service to an IT client by using the one or more IT resources; forecasting, by the one or more processor, a capacity demand in a timeframe on an IT resource of the one or more IT resources based on the information from the extracting; selecting, by the one or more processor, an optimal procurement solution for an item of the IT resource that satisfies the capacity demand; and producing, by the one or more processor, an optimized IT portfolio comprising the item of the IT resource and the optimal procurement solution.”  (emphasis added) 

In Ranjan, the migration of IT services to another computing environment or platform – using ML – is clearly taught:

“[0020] On the other hand, the term “IT project” indicates operations to facilitate the IT services 115 including, for example, updating and/or changing of IT capacity of the IT service provider 101 that is represented in the IT portfolio 110. Each of the IT projects 117 has information on respective charter, description, budget, schedule, performance and outlook. A project plan for the each of the IT projects 17 indicates a set of work plans, including management, human resource, technical environment, project quality, communication management, etc. Examples of the one or more IT projects 117 include, but are not limited to, evaluation of status of items of the one or more IT resources 113 in respective lifecycles, latest technological trends, and compatibility with other systems in provisioning the one or more IT services 115, procurement of respective items of the one or more IT resources 113 that have a remaining lifetime less than respective thresholds for each type of the IT resources 113, migration of IT service workloads to provision the one or more IT services 115 to a new set of IT resources 113, and ensuring continuity of IT services 115 based on terms of respective service level agreements (SLAs) while optimizing the IT service system 120. As the IT service system 120 provisions each IT service of the one or more IT services 115 as specified in applicable SLAs in aspects of, including, but not limited to, functionality, capacity, speed, bandwidth, continuity, availability with threshold downtime, and other performance metrics applicable under the SLAs, the IT portfolio optimization engine 130 monitors and extracts information on the IT services 115 and the IT resources 113 and relevant IT projects 117, respectively corresponding to the IT services 115, in order to produce the optimized IT portfolio 190.”  (emphasis added) 

“[0061] In certain embodiments of the present invention, the IT portfolio optimization engine 130 builds a machine learning model of inputs including the invoices and contracts with respect to typical variables and corresponding ranges of values, formats, and required attributes and corresponding ranges of values for respective variables appearing in particular types of inputs, by use of the CA/ML tools 160 with a current instance of the IT portfolio 110 as a training data. As a result, the IT portfolio optimization engine 130 can extract information from the invoices and contracts by checking the extracted information against the machine learning model of inputs and filtering out non-standard variables and/or abnormal values that are significantly distant from the range of values acceptable for the variables in the machine learning model of inputs.”  (emphasis added) 

“[0079] In certain embodiments of the present invention, the IT portfolio optimization engine 130 is configured to examine further solutions more complex than procurement including, but not limited to, a consolidation/distribution of data centers, a migration from a server to a cloud, development of proprietary application to a commercial available software suite of similar functionality. The IT portfolio optimization engine 130 can provide framework for such options with basic analysis on availabilities and prices based on technology and industry trends for the IT service provider 101.”  (emphasis added) 

“[0086] In block 360, the IT portfolio optimization engine 130 migrates workload for IT services to provision to a new environment of the IT service system 120 resulting from block 350. The IT portfolio optimization engine 130 subsequently continues with facilitating the IT service 205 to execute the service workload in the new environment. Then, the IT portfolio optimization engine 130 terminates one exercise of the IT portfolio optimization.
[0087] In one embodiment of the present invention, the IT portfolio optimization engine 130 obtains inputs of identifiers of IT service workloads that are subject to migration, and instructions and conditions on how to migrate the respective IT service workloads. Depending on the characteristics of the IT service, certain IT service workloads cannot be migrated without discontinuing the IT service for a certain period of time, and accordingly, the IT portfolio optimization engine 130 can analyze and train the types of IT service workload and migration instructions in the optimization history 137 for future references. If the period of discontinued service is longer than a permitted downtime in the SLA for the IT service, the IT portfolio optimization engine 130 will report human administrator/the IT department as such and terminate.”  (emphasis added) 

Based on these teachings of Ranjan, a person of ordinary skill in the art would readily understand that a ML model – such as the one taught in Ghatage – could be used in a similar fashion as the ML models taught in Ranjan, to migrate IT computing services to the cloud, i.e. a “second” ITSM.

Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the machine learning routing model teachings Ghatage, wherein historical resolutions of tickets are used to train the model, with the migration of computing services to the cloud, as taught by Ranjan.  The motivation to do so comes from Ghatage.  As quoted above, Ghatage teaches that machine learning can be used to provide speed and efficiency in routing and resolving IT ticket requests for service.  Thus, it would greatly enhance the efficiency and service levels of the system of Ghatage to use the advanced modeling and optimization teachings of Ranjan to migrate IT ticket resolution to the cloud while using the knowledge base of Ghatage remaining un-migrated in the infrastructure or source environment.
In fact, Ghatage teaches that it’s computing services can be implemented across a distributed system, including the cloud.  
“[0066] The system 500 may include any number of computing devices of any type. The computing device(s) may include, but are not limited to: a personal computer, a smartphone, a tablet computer, a wearable computer, an implanted computer, a mobile gaming device, an electronic book reader, an automotive computer, a desktop computer, a laptop computer, a notebook computer, a game console, a home entertainment device, a network computer, a server computer, a mainframe computer, a distributed computing device (e.g., a cloud computing device), a microcomputer, a system on a chip (SoC), a system in a package (SiP), and so forth. Although examples herein may describe computing device(s) as physical device(s), implementations are not so limited. In some examples, a computing device may include one or more of a virtual computing environment, a hypervisor, an emulation, or a virtual machine executing on one or more physical computing devices. In some examples, two or more computing devices may include a cluster, cloud, farm, or other grouping of multiple devices that coordinate operations to provide load balancing, failover support, parallel processing capabilities, shared storage resources, shared networking capabilities, or other aspects.”  (emphasis added) 

Thus, training a ML model and implementing in a second computing environment to respond to service requests – to optimize the system of Ghatage - as taught by Ranjan, would be well within the skill of a person of ordinary skill in the art.

With regard to Claim 2, Ghatage teaches wherein to determine the routing model, the instructions further cause the processor to: access a plurality of tickets in the first ITSM information; determine a recipient to which each of the plurality of tickets was assigned; and 92032008PATENT 32 train a machine-learning model based on the recipient to which each of the plurality of tickets was assigned, wherein the routing model is determined based on the machine-learning model.  (See at least [0042] – [0045].)

With regard to Claim 3, Ghatage teaches wherein the instructions further cause the processor to: access second ITSM information based on operation of the second ITSM system, the second ITSM information comprising respective results of routing a second plurality of tickets in the second ITSM; apply machine-learning to retrain the routing model based on the respective results of routing of the second plurality of tickets in the second ITSM; and retrain the routing model based on the retraining.  (See at least Fig. 3 and [0044] as to “refining” the model, which is considered to constitute the recited “retain.”)

With regard to Claim 4, Ghatage teaches wherein the instructions further cause the processor to: access second ITSM information based on operation of the second ITSM system; and update the knowledge base based on the second ITSM information.  (See at least [0044], where it is clear that refining the model is based on successfully resolving subsequent tickets.)

With regard to Claim 5, Ghatage teaches wherein the instructions further cause the processor to: receive a query relating to a new ticket in the second ITSM system;  92032008PATENT 33 in response to the query, obtain a suggested resolution to the new ticket based on the knowledge base; and provide the suggested resolution.  (See at least [0028] and [0039], but see particularly [0005] wherein the natural language processing relies on past resolutions which are considered to constitute the recited “knowledge base.”)

With regard to Claim 6, Ghatage teaches wherein the instructions further cause the processor to: access a result of the suggested resolution; and update the knowledge base based on the result of the suggested resolution.  (See at least [0028], wherein it would be clear to a person of ordinary skill in the art that subsequent resolutions are stored and accessed to be provided to resolve future requests.  See also [0019] and [0030] as to “updating.”)

With regard to Claim 7, Ghatage in view of Ranjan teaches wherein the first ITSM information is not imported into the second ITSM system.  (See at least Ranjan: [0020], wherein it is clear that a certain subset of “workloads” are migrated, but not all.  This is an “IT project,” as taught by Ranjan.  Furthermore, [0086] – [0087] makes it clear that not all services are migrated to the cloud at once.  The Claim is not clear as to what time frame – if ever – the information is “not imported.”)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the machine learning routing model teachings Ghatage, wherein historical resolutions of tickets are used to train the model, with the migration of computing services to the cloud, as taught by Ranjan.  The motivation to do so comes from Ghatage.  As quoted above, Ghatage teaches that machine learning can be used to provide speed and efficiency in routing and resolving IT ticket requests for service.  Thus, it would greatly enhance the efficiency and service levels of the system of Ghatage to use the advanced modeling and optimization teachings of Ranjan to migrate IT ticket resolution to the cloud while using the knowledge base of Ghatage remaining un-migrated in the infrastructure or source environment.

With regard to Claim 8, Ghatage teaches wherein the instructions further cause the processor to: deploy a container comprising a containerized service used in the first ITSM system at the second ITSM system; receive a request at the second ITSM system; and service the requested based on the container.  (See at least [0040], wherein Ghatage teaches the use of containerized services.  This section refers to an interface by which a user may issue a request for service, fact it refers to Fig. 2 which is, in and of itself, a request for service:


    PNG
    media_image2.png
    575
    720
    media_image2.png
    Greyscale


With regard to Claim 9, Ghatage teaches wherein the containerized service comprises a request to fulfill service.  (See at least explanation above as to Claim 8)

With regard to Claim 10, Ghatage teaches wherein the routing model specifies an individual, a department, or an organization that is to resolve the first type of ticket.  (See at least [0039].)

With regard to Claim 11, Ghatage teaches wherein the apparatus is a standalone device separate from the second ITSM or is part of the second ITSM.  (See at least Fig. 1, wherein the service management device 108 is a standalone system relating to routing service requests.  Furthermore, [0016] makes it clear that this ticket routing system using machine learning is part of an overall IT service environment.

With regard to Claim 12, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 13, this claim is essentially identical to Claim 3 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 14, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 15, this claim is essentially identical to Claim 5 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 16, this claim is essentially identical to Claim 6 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 17, this claim is essentially identical to Claim 10 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 18, this claim is essentially identical to Claim 1, as well as Claim 5, and is obvious for the same reasons as set forth above with respect to those claims.  

With regard to Claim 19, this claim is essentially identical to Claim 4 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 20, this claim is essentially identical to Claim 8 and is obvious for the same reasons as set forth above with respect to that claim.  

Conclusion
4.	 Applicant should carefully consider the following in connection with this Office Action:
   	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as any previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. migrating a system or software from one platform to another).  Indeed, there is a plethora of prior art in these fields.
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2017/0034016 to Carroll et al.  This reference is relevant to the features of a hybrid computing environment.
	U.S. Patent Publication No. 2020/0250012 to Nikam et al.  This reference is relevant to the features of hybrid computing using machine learning.
	U.S. Patent No. 10,671,443 to Ramachandran.  This reference is relevant to the features of a hybrid computing environment using containerized services.
	U.S. Patent Publication No. 2020/0364638 to Molloy et al.  This reference is relevant to the features of migration of IT management systems.
	U.S. Patent Publication No. 2014/0082131 to Jagtap.  This reference is relevant to the features of containerized services.

	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:

	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.

	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	

D.	Communicating with the Office
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

May 18, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691